Order entered September 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00113-CV

                   IN THE INTEREST OF R.N. AND R.N., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-07618

                                           ORDER
       We GRANT appellant’s September 6, 2016 unopposed motion for extension of time to

file appellant’s brief and ORDER appellant’s brief filed no later than October 7, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE